
	

113 HRES 151 IH: Recognizing the sesquicentennial of West Virginia statehood.
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 151
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mrs. Capito (for
			 herself, Mr. Rahall, and
			 Mr. McKinley) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the sesquicentennial of West
		  Virginia statehood.
	
	
		Whereas 2013 marks 150 years since the United States
			 admitted West Virginia as the 35th State in the Union;
		Whereas the sesquicentennial of West Virginia statehood is
			 a truly momentous occasion that allows all West Virginians to reflect on the
			 State’s proud heritage and bright future;
		Whereas the territory that is now the State of West
			 Virginia was originally part of the Commonwealth of Virginia;
		Whereas, on May 23, 1861, Virginia voters ratified the
			 Secession Ordinance to leave the United States and join the Confederacy;
		Whereas in June 1861, a group of pro-union Virginians met
			 in Wheeling, West Virginia, in what became known as the Second Wheeling
			 Convention;
		Whereas the Second Wheeling Convention declared all State
			 offices in Virginia vacant, and all acts of the General Assembly to be null and
			 void by virtue of its attempt to force the people of Virginia to
			 separate from and wage war against the government of the United States and
			 against citizens of neighboring states[.];
		Whereas the Second Wheeling Convention created the
			 Restored Government of Virginia that sought to rebuild ties with the
			 Union;
		Whereas, on October 24, 1861, residents of the area that
			 is now West Virginia voted to approve West Virginia statehood;
		Whereas President Abraham Lincoln issued a proclamation on
			 April 20, 1863, during the heat of the Civil War, admitting West Virginia to
			 the Union;
		Whereas West Virginia formally joined the Union on June
			 20, 1863; and
		Whereas President Lincoln recognized the importance of
			 West Virginia’s admission to the Union by writing [T]he admission of the
			 new state, turns that much slave soil to free; and thus, is a certain, and
			 irrevocable encroachment upon the cause of the rebellion. The division of a
			 State is dreaded as a precedent. But a measure made expedient by a war, is no
			 precedent for times of peace. It is said that the admission of West Virginia,
			 is secession, and tolerated only because it is our secession. Well, if we call
			 it by that name, there is still difference enough between secession against the
			 constitution, and secession in favor of the constitution. I believe the
			 admission of West Virginia into the Union is expedient.: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the sesquicentennial of West
			 Virginia statehood; and
			(2)encourages all West Virginians to observe
			 such day with appropriate ceremonies and activities on this historic
			 occasion.
			
